     Case 8:20-cv-00074-JLS-DFM Document 32 Filed 05/27/20 Page 1 of 2 Page ID #:148


1
2                                                                      JS-6
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    E.G. INTERNATIONAL d/b/a/                 Case No. 8:20-cv-00074 JLS
                                                (DFMx)
12    ELITE GUITAR, a California
      corporation,
13
                   Plaintiff,                   ORDER RE JOINT
14                                              STIPULATION OF DISMISSAL
            v.
15
      SOUNDBRENNER LIMITED,
16    SOUNDBRENNER GmbH, and
      DOES 1-10, inclusive,
17
                        Defendants.
18
19
20
21
22
23
24
25
26
27
28


                              ORDER RE STIPULATION OF DISMISSAL
     Case 8:20-cv-00074-JLS-DFM Document 32 Filed 05/27/20 Page 2 of 2 Page ID #:149


1           The Court, having considered the JOINT STIPULATION OF
2      DISMISSAL filed by plaintiff E.G. International d/b/a Elite Guitar and
3      defendants Soundbrenner Limited and Soundbrenner GmbH (collectively,
4      the “Parties”), and for good cause having been shown, hereby:
5           ORDERS that:
6           1.    All claims and causes of action pending between the Parties in
7                 this action are hereby dismissed with prejudice pursuant to Fed.
8                 R. Civ. P. 41(a); and
9
10          2.    As between the parties, each party shall bear its own costs and
11                attorneys’ fees.
12
13     Dated: 05/27/2020                            JOSEPHINE L. STATON
14                                                U.S. DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
                              ORDER RE STIPULATION OF DISMISSAL
